PER CURIAM.
Erelson Warner appeals his sentences under the “Prison Releasee Reoffender Punishment Act.” See 775.082(8), Fla. Stat. (1997). We affirm, but, as we did in Woods v. State, 740 So.2d 20 (Fla. 1st DCA) rev. granted 740 So.2d 529 (Fla. 1999), we certify the following question to the Florida Supreme Court:
DOES THE PRISON RELEASEE REOFFENDER PUNISHMENT ACT, CODIFIED AS SECTION 775.082(8), FLORIDA STATUTES (1997), VIOLATE THE SEPARATION OF POWERS CLAUSE OF THE FLORIDA CONSTITUTION?
AFFIRMED.
DAVIS, BENTON and PADOVANO, JJ., Concur.